Exhibit 10.4

 

 

FIRST AMENDMENT TO THE
PIPER IMPACT 401(k) PLAN

 

THIS AMENDMENT by QUANEX CORPORATION (the “Sponsor”),

 

WITNESSETH:

 

WHEREAS, on December 30, 2002, the Sponsor executed the amendment and
restatement of the Plan known as the “Piper Impact 401(k) Plan” (the “Plan”);

 

WHEREAS, pursuant to Section 13.01 of the Plan, the Sponsor has the right to
amend the Plan; and

 

WHEREAS, the Sponsor desires to amend the Plan to exclude interns and students
from the eligibility provisions of the Plan;

 

NOW, THEREFORE, the Sponsor agrees that, effective as of July 1, 2003, Section
2.01 of the Plan is amended to provide as follows:

 

2.01                           Eligibility Requirements.  Each Eligible Employee
who is employed by an Employer shall be eligible to participate in the Plan
beginning on the Entry Date that occurs with or next follows the date on which
the Employee completes 90 days of Active Service.  However, an Employee who is
included in a unit of Employees covered by a collective bargaining agreement
between the Employees’ representative and the Employer shall be excluded, even
if he has met the requirements for eligibility, if there has been good faith
bargaining between the Employer and the Employees’ representative pertaining to
retirement benefits and the agreement does not require the Employer to include
such Employees in the Plan.  In addition, a Leased Employee shall not be
eligible to participate in the Plan unless the Plan’s qualified status is
dependent upon coverage of the Leased Employee.  An Employee who is a
nonresident alien (within the meaning of section 7701(b) of the Code) and
receives no earned income (within the meaning of section 911(d)(2) of the Code)
from any Affiliated Employer that constitutes income from sources within the
United States (within the meaning of section 861(a)(3) of the Code) is not
eligible to participate in the Plan.  An Employee who is a nonresident alien
(within the meaning of section 7701(b) of the Code) and who does receive earned
income (within the meaning of section 911(d)(2) of the Code) from any Affiliated
Employer that constitutes income from sources within the United States (within
the meaning of section 861(a)(3) of the Code) all of which is exempt from United
States income tax under an applicable tax convention is not eligible to
participate in the Plan.  During any period in which an individual is classified
by an Employer as an independent contractor with respect to such Employer, the
individual is not eligible to participate in the Plan (even if he is
subsequently reclassified by the Internal Revenue Service as a

 

--------------------------------------------------------------------------------


 

common law employee of the Employer and the Employer acquiesces to the
reclassification).  During any period in which an individual is classified by an
Employer as an intern or student with respect to such Employer, the individual
is not eligible to participate in the Plan.  Finally, an Employee who is
employed outside the United States is not eligible to participate in the Plan
unless the Committee elects to permit him to participate in the Plan.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sponsor has executed this Amendment this 2nd day of
June, 2003, effective as of July 1, 2003.

 

 

 

QUANEX CORPORATION

 

 

 

 

 

By  :

/s/ Paul Giddens

 

 

 

 

Title: 

Vice President – Human Resources

 

 

3

--------------------------------------------------------------------------------